     Case: 1:19-cr-00277 Document #: 12 Filed: 04/22/19 Page 1 of 1 PageID #:28



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               NORTHERN DISTRICT OF ILLINOIS

United States of America,

                       Plaintiff,

               v.                                   No, {9 CR277-1
Concepcion Malinek,                                 Judge Rebecca R. Pallmeyer


                       Defendant.

                                            ORDER

        Government's motion for an extension of time to return lndictment is granted. The
government is allowed to file a sealed attachment to their motion. The time within which to return
an indictment or file an information against defendant Concepcion Malinek is extended to and
including May 27, 20'19, pursuant to Title 18, United States Code, Section 3161(h)(7)(B). Enter
Order.




Dated: April 22,2019
